Citation Nr: 0118170	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  97-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran had active service from June 1960 to April 1967.

The procedural record in this case requires clarification.  
In November 1990, the regional office (RO) issued a decision 
that denied the veteran a rating in excess of 30 percent for 
his service-connected post-traumatic stress disorder (PTSD).  
He appealed that decision to the Board of Veterans Appeals 
(Board).  In November 1991, the Board remanded that issue to 
the RO for further development.  In February 1994, the RO 
increased the rating for PTSD from 30 percent to 50 percent.  
Since that increase was less than the maximum evaluation 
available for that disorder, the issue remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  On 
September 23, 1996, however, before the Board promulgated a 
decision on the issue, the veteran filed a statement (dated 
September 4, 1996) that specifically noted that "[a]t this 
time" he was submitting a Form 9, and that "[t]his form 9 
has all the issues that I want to appeal to the Board of 
Veterans Appeals."  He then wrote, "Please withdraw all 
other appeals at this time [emphasis in original text]."  

A Notice of Disagreement and/or a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.201, 20.202, 20.204(a)(c).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Notice of Disagreement filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  By his September 4, 1996 
statement, the veteran has withdrawn his appeal on the issue 
of entitlement to an increased rating for PTSD based on the 
November 1990 rating decision.  The November 1990 rating 
decision is final.  In December 1996, the RO issued a 
deferred rating decision specifically acknowledging the 
withdrawal of that issue.

When the case last before the Board, in December 1998, the 
issue of entitlement to a total rating based on individual 
unemployability due to service connected disabilities was 
remanded to the RO for additional development.  An October 
1999 rating decision granted a total rating based on 
individual unemployability due to service connected 
disabilities.  Hence, that issue is no longer before the 
Board.  


REMAND

As was noted above, procedure in this case is problematic, 
and requires corrective action.  The appeal stems from an 
October 1997 rating decision which construed an August 1997 
VA psychiatric examination as an informal claim for increase 
and denied a rating in excess of 50 percent for PTSD.  
Thereafter, the RO certified the case to the Board for 
appellate review.  There was no formal notice of disagreement 
with the October 1997 rating of record when this was done, 
and ordinarily under these circumstances the Board would not 
have jurisdiction on this issue.

However, in May 1998, the veteran appeared at a Travel Board 
hearing before the undersigned Board member and provided 
testimony and argument supporting the proposition that he was 
entitled to a rating in excess of 50 percent for PTSD.  The 
hearing was reduced to a written transcript and the 
transcript has been associated with the claims folder.  The 
Board construes that hearing transcript as a timely notice of 
disagreement with the October 1997 decision that denied a 
rating in excess of a 50 percent rating for PTSD.  38 C.F.R. 
§ 20.201.  

As indicated, certification of the veteran's claim to the 
Board for appellate review was premature.  No statement of 
the case was issued in response to the notice of 
disagreement.  Where a notice of disagreement with a decision 
is filed and no statement of the case has been issued, the 
Board should remand, not refer, that issue to the RO to issue 
a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999).  Another requirement for a properly perfected 
appeal is a timely substantive appeal after the statement of 
the case is issued.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, (VCAA) 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In that regard, the 
Board notes that while it appears that the 
veteran's last VA psychiatric examination 
was adequate, and while it was noted at 
the time that he was not receiving 
psychiatric treatment (so there would be 
no pertinent records outstanding), two 
years have passed since that examination.  
The veteran should be asked to indicate 
whether his psychiatric disability has 
increased in severity in the interim and 
whether he received treatment in the 
interim/ is now receiving treatment.  If 
his reply is in the affirmative, the RO 
should proceed accordingly, complying with 
the VCAA mandated duty to assist and 
notice provisions.

2.  The RO should issue to the veteran 
and his representative a statement of the 
case encompassing the October 1997 rating 
decision denying an increased rating for 
PTSD.  The RO should allow the veteran 60 
days to perfect his appeal of that issue 
to the Board by filing a VA Form 9 
substantive appeal, if he so desires.  38 
C.F.R. § 20.302(b).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


